Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 27, 2021

                                       No. 04-21-00194-CR

                                        Chance WATSON,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 451st Judicial District Court, Kendall County, Texas
                                      Trial Court No. 7426
                          Honorable Kirsten Cohoon, Judge Presiding


                                          ORDER

         The clerk’s record was originally due July 26, 2021, but was not filed. On July 26, 2021,
the district clerk filed a notification of late record, requesting an extension until August 26, 2021
to file the record. After consideration, we GRANT the request and ORDER the district clerk to
file the record by August 26, 2021.




                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2021.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court